Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 1 of 19


JEAN E. WILLIAMS, Acting Assistant Attorney General
Environment & Natural Resources Division
DAVID W. GEHLERT, Trial Attorney
Natural Resources Section
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 598-9032
Facsimile: (202) 305-0506
Email: david.gehlert@usdoj.gov

Attorneys for Federal Defendants
                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


                                                          )
  CENTER FOR BIOLOGICAL DIVERSITY, RESTORE                )
  THE DELTA, and PLANNING AND                             )
  CONSERVATION LEAGUE                                     )   No. 20-cv-00706-DAD-EPG
                                                          )
               Plaintiffs,                                )
                                                          )
         v.                                               )   FEDERAL
                                                          )   DEFENDANTS’
  UNITED STATES BUREAU OF RECLAMATION;                    )   CORRECTED ANSWER
  DEB HAALAND, in her official capacity as Secretary of   )   TO FIRST AMENDED
  the Interior; and UNITED STATES DEPARTMENT OF           )   AND SUPPLEMENTAL
  THE INTERIOR,                                           )   COMPLAINT
                                                          )
              Federal Defendants,                         )
                                                          )
  CITY OF FOLSOM, CITY OF ROSEVILLE, EAST                 )
  BAY MUNICIPAL UTILITY DISTRICT, PLACER                  )
  COUNTY WATER AGENCY, et. al.,                           )
                                                          )
              Defendants.                                 )
                                                          )
                                                          )
                                                          )
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 2 of 19


 1          Defendants United States Department of the Interior (DOI); United States Bureau of
 2   Reclamation; and Deb Haaland, Secretary of the Interior (collectively, Federal Defendants), by
 3   and through their counsel, hereby answer and assert defenses to each numbered paragraph of
 4   Plaintiffs’ First Amended and Supplemental Complaint for Declaratory and Injunctive Relief
 5   filed October 6, 2020 (First Amended Complaint). The numbered paragraphs of this Answer
 6   correspond to the numbered paragraphs of the First Amended Complaint. Federal Defendants
 7   deny any and all allegations of the First Amended Complaint, whether express or implied, which
 8   are not specifically admitted herein.
 9                                           INTRODUCTION
10   1.     The allegations in Paragraph 1 constitute Plaintiffs’ characterization of this action to
11   which no response is required; to the extent a response is required, Federal Defendants admit that
12   Plaintiffs bring suit alleging violations of the National Environmental Policy Act, 42 U.S.C. §
13   4321 et seq. and the Endangered Species Act (ESA), 16 U.S.C. § 1531 et seq., and that pursuant
14   to the Court’s Order of February 16, 2021 Plaintiffs have joined contractors as defendants and
15   amended their complaint. Federal Defendants deny that Plaintiffs are entitled to any relief.
16   2.     The allegations in the first and second sentence of Paragraph 2 constitute Plaintiffs’
17   characterization of this action to which no response is required; to the extent a response is
18   required, the allegations are admitted except to deny that Plaintiffs are entitled to any relief. The
19   allegations in the third, fourth, and fifth sentence of Paragraph 2 are denied.
20   3.     The allegations in the first and second sentences of Paragraph 3 are denied except to
21   admit there are instances when diversions have adverse impacts. The allegations of the third
22   sentence are denied except to admit that Reclamation is in the process of converting additional
23   CVP contracts. The allegations in the fourth, fifth, and sixth sentence of Paragraph 3 constitute
24   legal conclusions to which no response is required; to the extent a response is required, Federal
25   Defendants deny the allegations.
26   4.     The allegations in Paragraph 4 constitute legal conclusions to which no response is
27   required; to the extent a response is required, Federal Defendants deny the allegations.
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 1
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 3 of 19


 1   5.      The allegations in Paragraph 5 constitute legal conclusions to which no response is
 2   required; to the extent a response is required, Federal Defendants deny the allegations.
 3                                    JURISDICTION AND VENUE
 4   6.      The allegations in Paragraph 6 constitute legal conclusions to which no response is
 5   required; to the extent a response is required, Federal Defendants deny the allegations except to
 6   admit that this Court has jurisdiction over this action.
 7   7.      The allegations in Paragraph 7 constitute legal conclusions to which no response is
 8   required; to the extent a response is required, Federal Defendants admit that venue lies in this
 9   judicial district.
10   8.      The allegations in Paragraph 8 constitute legal conclusions to which no response is
11   required; to the extent a response is required, Federal Defendants deny the allegations except to
12   admit that there is a justiciable controversy between the parties.
13   9.      The allegations in Paragraph 9 constitute legal conclusions to which no response is
14   required; to the extent a response is required, Federal Defendants admit that the First Amended
15   Complaint is timely filed.
16   10.     The allegations in the first sentence of Paragraph 10 constitute legal conclusions to which
17   no response is required; to the extent a response is required, Federal Defendants admit that
18   Plaintiffs have standing. Federal Defendants are without knowledge or information sufficient to
19   form a belief as to the truth or falsity of the allegations in the second sentence of Paragraph 10,
20   and, on that basis, deny the allegations. The allegations in the third sentence of Paragraph 10 are
21   denied except to admit that there are circumstances and instances where pumping entrains fish
22   and alters hydraulic flow patterns in the Delta. The allegations in the fourth and fifth sentence of
23   Paragraph 10 constitute legal conclusions to which no response is required; to the extent a
24   response is required, Federal Defendants deny the allegations.
25   11.     The allegations in Paragraph 11 constitute legal conclusions to which no response is
26   required; to the extent a response is required, Federal Defendants deny the allegations.
27   12.     The allegations in Paragraph 12 constitute legal conclusions to which no response is
28   required; to the extent a response is required, Federal Defendants admit the allegations.


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 2
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 4 of 19


 1   13.     The allegations of the first, second, third, fourth and fifth sentences of Paragraph 13 are
 2   admitted. The allegations in the sixth sentence of Paragraph 13 constitute legal conclusions to
 3   which no response is required; to the extent a response is required the allegations are denied.
 4                                                  PARTIES
 5   I.      Plaintiff
 6   14.     Federal Defendants are without knowledge or information sufficient to form a belief as to
 7   the truth or falsity of the allegations in the first, second, third, fourth, fifth, sixth, seventh, eighth,
 8   and ninth sentence of Paragraph 14, and, on that basis, deny the allegations. The allegations in
 9   the tenth and eleventh sentence of Paragraph 14 are denied.
10   15.     Federal Defendants are without knowledge or information sufficient to form a belief as to
11   the truth or falsity of the allegations in the first, second, third, fourth, and fifth sentence of
12   Paragraph 15, and, on that basis, deny the allegations. The allegations in the sixth sentence of
13   Paragraph 15 are denied. The allegations in the seventh sentence of Paragraph 15 are denied.
14   16.     Federal Defendants are without knowledge or information sufficient to form a belief as to
15   the truth or falsity of the allegations in the first, second, third, fourth, and fifth sentence of
16   Paragraph 16, and, on that basis, deny the allegations. The allegations in the sixth sentence of
17   Paragraph 16 are denied.
18   II.     Defendants
19   17.     Federal Defendants admit that the United States Bureau of Reclamation is an agency
20   within the meaning of 5 U.S.C. § 701(b), is within the United States Department of the Interior,
21   and is responsible for management of the CVP, including environmental compliance. The
22   remaining allegations in Paragraph 17 constitute legal conclusions to which no response is
23   required; to the extent a response is required, Federal Defendants deny the allegations.
24   18.     Federal Defendants admit that Deb Haaland is the Secretary of the Interior and named in
25   her official capacity. The remaining allegations in Paragraph 18 constitute legal conclusions to
26   which no response is required; to the extent a response is required, Federal Defendants deny the
27   allegations.
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 3
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 5 of 19


 1   19.    Federal Defendants admit that the United States Department of the Interior is within the
 2   executive branch of the United States government, is an agency within the meaning of 5 U.S.C. §
 3   701(b), and is the parent agency of the United States Bureau of Reclamation.
 4   20.    The allegations of Paragraph 20 are admitted.
 5   21.    The allegations of Paragraph 21 are admitted.
 6   22.    The allegations of Paragraph 22 are admitted except to aver that the contract amount is
 7   133,000 acre-feet per year up to 165,000 acre-feet in any consecutive 3-year period.
 8   23.    The allegations of Paragraph 23 are admitted.
 9   24.    The allegations of Paragraph 24 are admitted.
10   25.    The allegations of Paragraph 25 are admitted.
11   26.    The allegations of Paragraph 26 are admitted.
12   27.    The allegations of Paragraph 27 are admitted except to aver that there is no “additional
13   unknown amount” of contract water; Westlands does not hold a contract for 2,842 acre-feet of
14   water, nor a contract executed on 10/20/20 and effective on 11/01/20; and Westlands does hold a
15   contract for 6,260 acre-feet executed on 6/29/20 and effective 7/1/20.
16   28.    The allegations of Paragraph 28 are admitted.
17   29.    The allegations of Paragraph 29 are admitted.
18   30.    The allegations of Paragraph 30 are admitted.
19   31.    The allegations of Paragraph 31 are admitted.
20   32.    The allegations of Paragraph 32 are admitted.
21   33.    The allegations of Paragraph 33 are admitted.
22   34.    The allegations of Paragraph 34 are admitted except to aver that the contract volume is
23   5,415 acre-feet.
24   35.    The allegations of Paragraph 34 are admitted.
25   36.    The allegations of Paragraph 36 are admitted except to aver that the contract volumes are
26   62,200 acre-feet and 5,666 acre-feet.
27   37.    The allegations of Paragraph 37 are admitted except to aver that the contract volume is
28   15,000 acre-feet.


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 4
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 6 of 19


 1   38.    The allegations of Paragraph 38 are admitted except to aver that the contract volume is
 2   1,615 acre-feet.
 3   39.    The allegations of Paragraph 39 are admitted.
 4   40.    The allegations of Paragraph 40 are admitted.
 5   41.    The allegations of Paragraph 41 are admitted.
 6   42.    The allegations of Paragraph 42 are admitted except to aver that the contract volumes are
 7   5,000 acre-feet and 2,090 acre-feet.
 8   43.    The allegations of Paragraph 43 are admitted except to aver that the contract volume is
 9   2,920 acre-feet.
10   44.    The allegations of Paragraph 44 are admitted.
11   45.    The allegations of Paragraph 45 are admitted.
12   46.    The allegations of Paragraph 46 are admitted.
13   47.    The allegations of Paragraph 47 are admitted.
14   48.    The allegations of Paragraph 48 are admitted.
15   49.    The allegations of Paragraph 49 are admitted except to aver that the contract volume is
16   242 acre-feet.
17   50.    The allegations of Paragraph 50 are admitted.
18   51.    The allegations of Paragraph 51 are admitted.
19   52.    The allegations of Paragraph 52 are admitted.
20   53.    The allegations of Paragraph 53 are admitted.
21   54.    The allegations of Paragraph 54 are admitted.
22   55.    The allegations of Paragraph 55 are admitted.
23   56.    The allegations of Paragraph 56 are admitted.
24   57.    The allegations of Paragraph 57 are admitted except to aver that the contract volume is
25   2,327 acre-feet.
26   58.    The allegations of Paragraph 58 are admitted.
27   59.    The allegations of Paragraph 59 are denied.
28   60.    The allegations of Paragraph 60 are denied.


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 5
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 7 of 19


 1   61.    The allegations of Paragraph 61 are admitted.
 2   62.    The allegations of Paragraph 62 are admitted.
 3   63.    The allegations of Paragraph 63 are admitted.
 4   64.    The allegations of Paragraph 64 are admitted.
 5   65.    The allegations of Paragraph 65 are admitted.
 6   66.    The allegations of Paragraph 66 are admitted.
 7   67.    The allegations of Paragraph 67 are admitted.
 8   68.    The allegations of Paragraph 68 are admitted.
 9   69.    The allegations of Paragraph 69 are admitted.
10   70.    The allegations of Paragraph 70 are admitted.
11   71.    The allegations of Paragraph 71 are admitted.
12   72.    The allegations of Paragraph 72 are admitted except to aver that the contract volume is
13   914 acre-feet.
14   73.    The allegations of Paragraph 73 are admitted.
15   74.    The allegations of Paragraph 74 are admitted.
16   75.    The allegations of Paragraph 75 are admitted.
17   76.    The allegations of Paragraph 76 are admitted.
18   77.    The allegations of Paragraph 77 are admitted.
19   78.    The allegations of Paragraph 78 are admitted.
20   79.    The allegations of Paragraph 79 are admitted except to aver that the contract volume is 10
21   acre-feet and that the contract was executed February 23, 2021.
22   80.    The allegations of Paragraph 80 are admitted.
23   81.    The allegations of Paragraph 81 are admitted except to aver that the contract volume of
24   Project water is 672 acre-feet.
25   82.    The allegations of Paragraph 82 are admitted.
26   83.    The allegations of Paragraph 83 are admitted.
27   84.    The allegations of Paragraph 84 are admitted.
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 6
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 8 of 19


 1   85.    The allegations of Paragraph 85 are admitted except to aver that the contract volume of
 2   Project water is 672 acre-feet.
 3   86.    The allegations of Paragraph 86 are admitted except to aver that the contract volume is
 4   3,000 acre-feet.
 5   87.    The allegations of Paragraph 87 are admitted.
 6   88.    The allegations of Paragraph 42 are admitted except to aver that the contract volume is
 7   5,308 acre-feet.
 8   89.    The allegations of Paragraph 89 are admitted.
 9   90.    The allegations of Paragraph 90 are admitted.
10   91.    The allegations of Paragraph 91 are admitted.
11   92.    The allegations of Paragraph 92 are admitted.
12   93.    The allegations of Paragraph 93 are admitted.
13   94.    The allegations of Paragraph 94 are admitted.
14   95.    The allegations of Paragraph 95 are admitted.
15   96.    The allegations of Paragraph 96 are admitted except to aver that the contract volume of
16   Project water is 6,000 acre-feet.
17   97.    The allegations of Paragraph 97 are admitted.
18   98.    The allegations of Paragraph 98 are admitted except to aver that the contract volume of
19   Project water is 15,000 acre-feet.
20   99.    The allegations of Paragraph 99 are admitted except to aver that the contract volume of
21   Project water is 9,800 acre-feet.
22   100.   The allegations of Paragraph 100 are admitted.
23   101.   The allegations of Paragraph 101 are admitted.
24                        STATUTORY AND REGULATORY BACKGROUND
25   I.     THE NATIONAL ENVIRONMENTAL POLICY ACT
26   102.   The allegations in Paragraph 102 purport to characterize the National Environmental
27   Policy Act (NEPA), a statute that speaks for itself and provides the best evidence of its contents;
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 7
      Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 9 of 19


 1   to the extent a response is required Federal Defendants admit that the quoted language is found
 2   in the cited sections.
 3   103.    The allegations in Paragraph 103 purport to characterize NEPA, a statute that speaks for
 4   itself and provides the best evidence of its contents; to the extent a response is required Federal
 5   Defendants admit that the quoted language is found in the cited sections.
 6   104.    The allegations in the first sentence of Paragraph 104 purport to characterize Robertson v.
 7   Methow Valley Citizens Council, 490 U.S. 332, 349 (1989) a case that speaks for itself and
 8   provide the best evidence of its contents; to the extent a response is required, Federal Defendants
 9   admit that the quoted material is found in the case. The allegations of the second sentence of
10   Paragraph 104 purport to characterize 40 C.F.R. § 1501.2, a regulation that speaks for itself and
11   provides the best evidence of its contents; to the extent a response is required, Federal
12   Defendants admit that the quoted language is found in the regulation.
13   105.    The allegations in Paragraph 105 purport to characterize NEPA, a statute that speaks for
14   itself and provides the best evidence of its contents; to the extent a response is required, Federal
15   Defendants admit that the quoted language is found in the cited sections.
16   106.    The allegations in Paragraph 106 purport to characterize 40 C.F.R. § 1508.18(a), a
17   regulation that speaks for itself and provides the best evidence of its contents; to the extent a
18   response is required, Federal Defendants admit that the quoted language is found in the cited
19   section. The allegations in Footnote 5 include legal conclusions assertions to which no response
20   is required; to the extent a response is required, Federal Defendants admit that the CEQ issued
21   amended NEPA regulations on July 16, 2020 and that those amended regulations issued do not
22   apply to this litigation.
23   107.    The allegations in Paragraph 107 purport to characterize 40 C.F.R. § 1501.4, a regulation
24   which speaks for itself and is the best evidence of its contents; to the extent a response is
25   required, Federal Defendants admit that the allegations are generally accurate paraphrases of the
26   cited sections.
27   108.    The first and second sentences in Paragraph 108 purport to characterize 40 C.F.R. § 1508,
28   a regulation which speaks for itself and is the best evidence of its contents; to the extent a


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 8
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 10 of 19


 1   response is required, Federal Defendants admit that the allegations are generally accurate
 2   paraphrases of the cited sections. The third sentence of Paragraph 108 purports to summarize
 3   Grand Canyon Trust v. Fed. Aviation Admin, 290 F.3d 339, 346 (D.C. Cir. 2002) a decision
 4   which speaks for itself and is the best evidence of its content; to the extent a response is required,
 5   the allegation is denied.
 6   109.     The allegations in Paragraph 109 purport to characterize NEPA and 40 C.F.R. § 1502.4, a
 7   statute and regulation which speaks for themselves and are the best evidence of their contents; to
 8   the extent a response is required, Federal Defendants admit that the quoted language is found in
 9   the cited sections.
10   110.     The allegations in Paragraph 110 purport to characterize 40 C.F.R. § 1502.20, a
11   regulation which speaks for itself and is the best evidence of its contents; to the extent a response
12   is required, Federal Defendants admit that the allegations are generally accurate paraphrases of
13   the cited sections.
14   II.      THE ENDANGERED SPECIES ACT
15   111.     The allegations in Paragraph 111 purport to characterize the Endangered Species Act
16   (ESA), a statute that speaks for itself and provides the best evidence of its contents; to the extent
17   a response is required Federal Defendants admit that the quoted language is found in the cited
18   section.
19   112.     The allegations in Paragraph 112 purport to characterize the Endangered Species Act
20   (ESA), a statute that speaks for itself and provides the best evidence of its contents; to the extent
21   a response is required Federal Defendants admit that the quoted language is found in the cited
22   sections.
23   113.     The allegations in Paragraph 113 constitute legal conclusion to which no response is
24   required; to the extent a response is required, Federal Defendants admit the allegations.
25   114.     The allegations in Paragraph 114 purport to characterize the ESA, a statute that speaks
26   for itself and provides the best evidence of its contents; to the extent a response is required,
27   Federal Defendants admit that the allegations are a generally accurate paraphrase of the sections
28   cited.


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 9
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 11 of 19


 1   115.       The allegations in Paragraph 115 purport to characterize provisions of the ESA, a statute
 2   that speaks for itself and provides the best evidence of its contents; to the extent a response is
 3   required, Federal Defendants admit that the quoted language is found in the cited section of the
 4   statute.
 5   116.       The allegations in Paragraph 116 purport to characterize the ESA NEPA and 50 C.F.R. §
 6   402.02, a statute and regulation which speaks for themselves and are the best evidence of their
 7   contents; to the extent a response is required, Federal Defendants admit that the quoted language
 8   is found in the cited sections.
 9   117.       The allegations in Paragraph 117 purport to characterize provisions of the ESA, a statute
10   that speaks for itself and provides the best evidence of its contents; to the extent a response is
11   required, Federal Defendants admit that the quoted language is found in the cited statute.
12   118.       The allegations in Paragraph 118 purport to characterize provisions of 50 C.F.R. § 402, a
13   regulation that speaks for itself and provides the best evidence of its contents; to the extent a
14   response is required Federal Defendants admit that the quoted language is found in the cited
15   regulation.
16   119.       The allegations in Paragraph 119 purport to characterize the Services’ Endangered
17   Species Consultation Handbook, a handbook that speaks for itself and provides the best evidence
18   of its contents; to the extent a response is required, Federal Defendants admit that the quoted
19   language is found in the handbook.
20   120.       The allegations in Paragraph 120 purport to characterize provisions of 50 C.F.R. § 402, a
21   regulation that speaks for itself and provides the best evidence of its contents; to the extent a
22   response is required, Federal Defendants admit that the quoted language is found in the cited
23   regulation.
24   121.       The allegations in Paragraph 121 purport to characterize provisions of 50 C.F.R. § 402, a
25   regulation that speaks for itself and provides the best evidence of its contents; to the extent a
26   response is required, Federal Defendants admit that the quoted language is found in the cited
27   regulation.
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 10
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 12 of 19


 1   122.   The allegations in Paragraph 122 purport to characterize provisions of the ESA and 50
 2   C.F.R. § 402, a statute and regulation that speaks for themselves and provide the best evidence of
 3   their contents; to the extent a response is required, Federal Defendants admit that the quoted
 4   language is found in the cited regulation.
 5   123.   The allegations in Paragraph 123 purport to characterize provisions of the ESA and 50
 6   C.F.R. § 222, a statute and regulation that speak for themselves and provide the best evidence of
 7   its contents; to the extent a response is required, Federal Defendants admit that the quoted
 8   language is found in the cited sections.
 9   124.   The allegations in Paragraph 124 purport to characterize provisions of the ESA and 50
10   C.F.R. § 402, a statute and regulation that speak for themselves and provide the best evidence of
11   its contents; to the extent a response is required, Federal Defendants admit that the quoted
12   language is found in the cited sections.
13   125.   The allegations in Paragraph 125 constitute legal conclusions to which no response is
14   required; to the extent a response is required, the allegations are admitted.
15   126.   The allegations in Paragraph 126 purport to characterize provisions of the ESA, a statute
16   that speaks for itself and provides the best evidence of its contents; to the extent a response is
17   required, any allegation contrary to the statute’s plain language or meaning is denied.
18   127.   The allegations in Paragraph 127 purport to characterize provisions of 50 C.F.R. § 402, a
19   regulation that speaks for itself and provides the best evidence of its contents; to the extent a
20   response is required, Federal Defendants admit that the allegations are a generally accurate
21   paraphrase of a portion of the regulation.
22   128.   The allegations in Paragraph 128 purport to characterize provisions of Section 7 of the
23   ESA, a statute that speaks for itself and provides the best evidence of its contents; to the extent a
24   response is required, Federal Defendants hat the quoted language is found in the cited section.
25   III.   THE ADMINISTRATIVE PROCEDURE ACT
26   129.   The allegations in Paragraph 129 purport to characterize the Administrative Procedure
27   Act (APA), a statute that speaks for itself and provides the best evidence of its contents; to the
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 11
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 13 of 19


 1   extent a response is required, Federal Defendants admit that the quoted language is found in the
 2   cited sections.
 3   130.   The allegations in Paragraph 130 constitute legal conclusions to which no response is
 4   required; to the extent a response is required, Federal Defendants admit that the allegations are a
 5   generally accurate paraphrase of the sections cited.
 6   IV.    THE CENTRAL VALLEY PROJECT IMPROVEMENT ACT
 7   131.   The allegations in Paragraph 131 purport to characterize the Central Valley Project
 8   Improvement Act (CVPIA), a statute that speaks for itself and provides the best evidence of its
 9   contents; to the extent a response is required, Federal Defendants admit that the quoted language
10   is found in the cited section.
11   132.   The allegations in Paragraph 132 purport to characterize the CVPIA, a statute that speaks
12   for itself and provides the best evidence of its contents; to the extent a response is required,
13   Federal Defendants admit that the quoted language is found in the cited section.
14   133.   The allegations in Paragraph 133 purport to characterize the CVPIA, a statute that speaks
15   for itself and provides the best evidence of its contents; to the extent a response is required,
16   Federal Defendants deny the allegations.
17   134.   The allegations in Paragraph 134 purport to characterize the CVPIA, a statute that speaks
18   for itself and provides the best evidence of its contents; to the extent a response is required,
19   Federal Defendants deny the allegations.
20   V.     WATER INFRASTRUCTURE IMPROVEMENTS OF THE NATION ACT
21   135.   The allegations in Paragraph 135 are admitted.
22   136.   The allegations in Paragraph 136 purport to characterize the Water Infrastructure
23   Improvements of the Nation (WIIN) Act, a statute that speaks for itself and provides the best
24   evidence of its contents; to the extent a response is required, Federal Defendants admit that the
25   allegations are a generally accurate paraphrase of the cited sections.
26
27
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 12
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 14 of 19


 1                                       FACTUAL ALLEGATIONS
 2   137.      The allegations in the first sentence of Paragraph 137 are admitted. Federal Defendants
 3   admit that the allegations of the second sentence of Paragraph 137 are a generally accurate
 4   description of the CVP. The allegations in the third sentence of Paragraph 137 are denied.
 5   138.      The allegations of the first sentence in Paragraph 138 are denied except to admit that in
 6   some instances the CVP can have adverse environmental effects. The allegations of the second
 7   and third sentences of Paragraph 138 are admitted. The allegations of the third, fourth and fifth
 8   sentence of Paragraph 138 are denied except to admit that in some instances the CVP can harm
 9   fish and/or reduce freshwater flows. The allegations of the sixth sentence of Paragraph 138 are
10   denied.
11   139.      The allegations in Paragraph 139 characterize a September 25, 2019 letter, a letter that
12   speaks for itself and provides the best evidence of its contents; to the extent a response is
13   required, Federal Defendants admit that the quoted material is in the letter.
14   140.      The allegations in Paragraph 140 are denied except to aver that 68 contracts have been
15   converted; that the contracts listed have been converted with the exception of the contract for
16   Santa Clara Valley Water District which has not been executed, and that Pajaro Valley Water
17   Management Agency is not a contractor.
18   141.      The allegations in Paragraph 141 are denied except to aver that Reclamation is in the
19   process of converting 23 contracts, including the 22 shown in Table B.
20   142.      The allegations in the first sentence of Paragraph 142 are denied. The allegations of the
21   second sentence of Paragraph 142 are admitted.
22   143.      The allegations in the first sentence of Paragraph 143 are admitted. The allegations in the
23   second sentence of Paragraph 143 purport to characterize the 1999 Programmatic EIS, a
24   document that speaks for itself and provides the best evidence of its contents; to the extent a
25   response is required, any allegation contrary to the statute’s plain language or meaning is denied.
26   144.      The allegations in the first sentence of Paragraph 144 are admitted. The allegations in the
27   second sentence of Paragraph 144 purport to characterize the 2000 Biological Opinion, a
28   document that speaks for itself and provides the best evidence of its contents; to the extent a


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 13
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 15 of 19


 1   response is required, any allegation contrary to the document’s plain language or meaning is
 2   denied.
 3   145.      The allegations in the first sentence of Paragraph 145 are admitted. The allegations in the
 4   second, third, and fourth sentence of Paragraph 145 purport to characterize the 2019 EIS, a
 5   document that speaks for itself and provides the best evidence of its contents; to the extent a
 6   response is required, any allegation contrary to the document’s plain language or meaning is
 7   denied.
 8   146.      The allegations in Paragraph 146 are denied.
 9   147.      The allegations in Paragraph 147 are denied.
10   148.      The allegations in the first sentence of Paragraph 148 are denied. The allegations of the
11   second sentence of Paragraph 148 are denied. Federal Defendants are uncertain what species are
12   being referred to in the allegations of the third sentence of Paragraph 148 and therefore lack
13   sufficient information or knowledge to form a belief as to the truth of the allegations, and, on that
14   basis, deny the allegations. The allegations in the fourth and fifth sentence of Paragraph 148 are
15   denied.
16   149.      The allegations in the first sentence of Paragraph 149 purport to characterize the NEPA
17   regulations which speak for themselves and provide the best evidence of their contents; to the
18   extent a response is required, Federal Defendants admit that the cited regulation includes a list of
19   factors which should be considered in evaluating intensity. Federal Defendants are without
20   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in
21   the second and third sentence of Paragraph 149, and, on that basis, deny the allegations. The
22   allegations in the fourth sentence of Paragraph 149 are denied.
23   150.      The allegations in the first sentence of Paragraph 150 are vague and ambiguous; therefore
24   Federal Defendants lack sufficient information or knowledge to form a belief as to the truth of
25   the allegations, and, on that basis, deny the allegations. The allegations in the second sentence of
26   Paragraph 150 are denied.
27   151.      The allegations in Paragraph 151 constitute legal conclusions to which no response is
28   required; to the extent a response is required, Federal Defendants deny the allegations.


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 14
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 16 of 19


 1   152.   The allegations in Paragraph 152 constitute legal conclusions to which no response is
 2   required; to the extent a response is required, Federal Defendants deny the allegations.
 3   153.   The allegations in the first sentence of Paragraph 153 constitute legal conclusions to
 4   which no response is required; to the extent a response is required, Federal Defendants deny the
 5   allegations. The allegations in the second sentence of Paragraph 153 are admitted. The
 6   allegations in the third sentence of Paragraph 153 constitute legal assertions to which no
 7   response is required; to the extent a response is required, Federal Defendants deny the
 8   allegations.
 9   154.   The allegations in Paragraph 154 constitute legal conclusions to which no response is
10   required; to the extent a response is required, the allegations are denied.
11   155.   The allegations in Paragraph 155 are denied.
12   156.   The allegations in Paragraph 156 constitute legal conclusions to which no response is
13   required; to the extent a response is required, Federal Defendants deny the allegations.
14   157.   The allegations in Paragraph 157 constitute legal conclusions to which no response is
15   required; to the extent a response is required, Federal Defendants deny the allegations.
16   158.   The allegations in the first sentence of Paragraph 158 constitute legal conclusions to
17   which no response is required; to the extent a response is required, Federal Defendants deny the
18   allegations. The allegations in the second, third and fourth sentence of Paragraph 158 are denied.
19   159.   The allegations in the first sentence of Paragraph 159 are admitted. Federal Defendants
20   are without knowledge or information sufficient to form a belief as to the truth or falsity of the
21   allegations in the second sentence of Paragraph 159, and, on that basis, deny the allegations. The
22   allegations in the third, fourth, fifth, and sixth sentence of Paragraph 159 purport to characterize
23   a decision by the Ninth Circuit Court of Appeals, a decision that speaks for itself and provides
24   the best evidence of its contents; to the extent a response is required, Federal Defendants admit
25   that the quoted material appears in the decision. The allegations in the seventh sentence of
26   Paragraph 159 are admitted. The allegations in the eighth, ninth and tenth sentences of Paragraph
27   159 constitute legal conclusions to which no response is required; to the extent a response is
28   required, Federal Defendants deny the allegations.


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 15
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 17 of 19


 1   160.   The allegations in Paragraph 160 constitute legal conclusions to which no response is
 2   required; to the extent a response is required, Federal Defendants deny the allegations.
 3   161.   The allegations in the first sentence of Paragraph 161 constitute Plaintiffs’
 4   characterization of this action to which no response is required; to the extent a response is
 5   required, the allegations are denied. The allegations in the second sentence of Paragraph 161
 6   purport to characterize a Westlands contract, a document that speaks for itself and provides the
 7   best evidence of its contents; to the extent a response is required, Federal Defendants admit that
 8   the quoted language appears in the contract. The allegations in the third sentence of Paragraph
 9   161 constitute legal conclusions to which no response is required; to the extent a response is
10   required, Federal Defendants deny the allegations. The allegations in the fourth sentence of
11   Paragraph 161purport to characterize a Westlands contract, a document that speaks for itself and
12   provides the best evidence of its contents; to the extent a response is required, Federal
13   Defendants admit that the quoted language appears in the contract. The allegations in the fifth
14   sentence of Paragraph 161 are admitted. The allegations in the sixth sentence of Paragraph 161
15   purport to characterize a Reclamation website, a document that speaks for itself and provides the
16   best evidence of its contents; to the extent a response is required, Federal Defendants admit that
17   Reclamation’s website uses the term “Negotiated Draft Conversion Contracts.”
18   162.   The allegations in Paragraph 162 constitute legal conclusions to which no response is
19   required; to the extent a response is required, Federal Defendants deny the allegations.
20   163.   The allegations in Paragraph 163 constitute legal conclusions to which no response is
21   required; to the extent a response is required, Federal Defendants deny the allegations.
22   164.   The allegations in Paragraph 164 constitute legal conclusions to which no response is
23   required; to the extent a response is required, Federal Defendants deny the allegations.
24   165.   The allegations in Paragraph 165 constitute legal conclusions to which no response is
25   required; to the extent a response is required, Federal Defendants deny the allegations.
26
27
28


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 16
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 18 of 19


 1                                       CLAIMS FOR RELIEF
 2   I.      FIRST CLAIM FOR RELIEF – NEPA and APA
 3   166.    Federal Defendants incorporate their responses from Paragraphs 1 through 165 as though
 4   fully set forth herein.
 5   167.    The allegations in Paragraph 167 constitute legal conclusions to which no response is
 6   required; to the extent a response is required, Federal Defendants deny the allegations.
 7   168.    The allegations in Paragraph 168 constitute legal conclusions to which no response is
 8   required; to the extent a response is required, Federal Defendants deny the allegations.
 9   169.    The allegations in Paragraph 169 constitute legal conclusions to which no response is
10   required; to the extent a response is required, Federal Defendants deny the allegations.
11   170.    The allegations in Paragraph 170 constitute legal conclusions to which no response is
12   required; to the extent a response is required, Federal Defendants deny the allegations.
13   171.    The allegations in Paragraph 171 constitute legal conclusions to which no response is
14   required; to the extent a response is required, Federal Defendants deny the allegations.
15   II.     SECOND CLAIM FOR RELIEF – NEPA and APA
16   172.    Federal Defendants incorporate their responses from Paragraphs 1 through 171 as though
17   fully set forth herein.
18   173.    The allegations in Paragraph 173 constitute legal conclusions to which no response is
19   required; to the extent a response is required, Federal Defendants deny the allegations.
20   III.    THIRD CLAIM FOR RELIEF – ESA
21   174.    Federal Defendants incorporate their responses from Paragraphs 1 through 173 as though
22   fully set forth herein.
23   175.    The allegations in Paragraph 175 constitute legal conclusions to which no response is
24   required; to the extent a response is required, Federal Defendants deny the allegations.
25   176.    The allegations in Paragraph 176 constitute legal conclusions to which no response is
26   required; to the extent a response is required, Federal Defendants deny the allegations.
27   177.    The allegations in Paragraph 177 constitute legal conclusions to which no response is
28   required; to the extent a response is required, Federal Defendants deny the allegations.


     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 17
     Case 1:20-cv-00706-DAD-EPG Document 60-1 Filed 06/14/21 Page 19 of 19


 1   178.   The allegations in Paragraph 178 constitute legal conclusions to which no response is
 2   required; to the extent a response is required, Federal Defendants deny the allegations.
 3   179.   The allegations in Paragraph 179 constitute legal conclusions to which no response is
 4   required; to the extent a response is required, Federal Defendants deny the allegations.
 5   180.   The allegations in Paragraph 180 constitute legal conclusions to which no response is
 6   required; to the extent a response is required, Federal Defendants deny the allegations.
 7   181.   The allegations in the first sentence of Paragraph 181 are admitted. The allegations in the
 8   second sentence of Paragraph 181 constitute legal conclusions to which no response is required;
 9   to the extent a response is required, Federal Defendants admit the allegations.
10          The remainder of the First Amended Complaint constitutes Plaintiffs’ prayer for relief to
11   which no response is required. Insofar as a response is required, Federal Defendants deny that
12   Plaintiffs are entitled to any relief whatsoever. Federal Defendants deny any and all allegations
13   in Plaintiffs’ First Amended Complaint, whether express or implied, not otherwise specifically
14   admitted herein. Federal Defendants have insufficient knowledge or information on which to
15   form a belief as to whether Federal Defendants have any additional, as yet unstated, defenses
16   available. Federal Defendants reserve the right to assert additional defenses in the event further
17   proceedings indicate it would be appropriate.
18          WHEREFORE, Federal Defendants respectfully request that the Court dismiss this action
19   with prejudice, with all parties to bear their own costs and attorneys’ fees, and grant such
20   additional relief to Federal Defendants as it deems fitting and just.
21          Dated: June 11, 2021
22                                  Respectfully submitted,
23                                  JEAN E. WILLIAMS
                                    Acting Assistant Attorney General
24
25                                  /s/ David W. Gehlert
                                    DAVID W. GEHLERT
26                                  Trial Attorney
                                    U.S. Department of Justice
27                                  Environment and Natural Resources Division
28
                                    Attorneys for Federal Defendants

     FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT – 20CV00706-DAD-EPG – PAGE - 18
